Citation Nr: 0840122	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-39 298	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left leg 
disorder, to include as due to a service-connected right leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
April 1959 to October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
hearing loss is not related to military service.

2.  The evidence of record demonstrates that tinnitus is not 
related to military service. 

3.  A current diagnosis of a left leg disorder is not shown 
by the evidence of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008). 

3.  A left leg disorder was not incurred in or aggravated by 
active military service, to include as due to a service-
connected right leg disorder.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to the initial adjudication of the veteran's claims, 
the RO's letters dated in December 2003 and November 2005 
advised the veteran of the foregoing elements of the notice 
requirement.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's VA treatment 
records, his Social Security Administration records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, a VA audiological 
examination was provided to the veteran.  Although VA did not 
provide the veteran with a medical examination with regard to 
his left leg disorder, an examination was not required in 
this case.  VA is only required to provide medical 
examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. §5103A (d); 38 C.F.R. § 
3.159(c)(4).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the 


Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records are not obtainable, and 
it is presumed that they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt 
rule, to assist the claimant in developing a claim, and to 
explain its decision when the veteran's medical records have 
been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 



I.  Bilateral Hearing Loss and Tinnitus

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  He claims that his 
current bilateral hearing loss and tinnitus are the result of 
exposure to acoustic trauma inservice.

A December 2003 private medical record reveals the veteran's 
complaints of tinnitus, vertigo, and hearing difficulty.  The 
report, however, contains uninterpreted puretone audiometry 
graphs which are not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board 
may not interpret graphical representations of audiometric 
data).  The report also reflects that the veteran's hearing 
sensitivity indicated a mild to moderate to severe bilateral 
sensorineural hearing loss.  Bilateral speech scores were 
poor and tympanograms were within normal limits.  The 
veteran's acoustic reflexes were elevated or absent and 
consistent with bilateral hearing loss.  Acoustic reflex 
decay was negative, bilaterally, and otoacoustic emissions 
indicated abnormal outer hair cell and cochlear function, 
bilaterally.  A Dix-Hallpike test demonstrated mild benign 
paroxysmal positional vertigo on the left side.  The 
physician recommended bilateral hearing aids.

In January 2004, the veteran underwent a VA audiological 
examination.  The veteran complained of bilateral hearing 
loss which began during military service, and noted that his 
left ear was worse than his right ear.  He indicated that his 
hearing had progressively gotten worse over the past 15 years 
and he reported difficulty hearing in group activities and 
during one-to-one conversations.  The veteran also reported 
that his bilateral tinnitus began during military service, 
and described his tinnitus as a constant hissing.  He rated 
the severity of his tinnitus as a 7 on a 1 to 10 scale.  In 
addition, the veteran complained of dizziness which he 
described as true vertigo, loss of balance for the past 10 
years, and left otalgia for the past 10 years.  The veteran 
stated that he was exposed to noise in service from 
demolition, dynamite, rifles, and machine guns.  He reported 
that he did not use hearing protection in service and denied 
a history of occupational and recreational noise exposure.  
On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
60
65
LEFT
35
35
60
60
60

The puretone threshold average was 54 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 78 percent in the right ear, and 82 
percent in the left ear.  The examiner diagnosed right ear 
mild sensorineural hearing loss through 1000 Hertz (Hz), 
dropping to the moderate range through 2000 Hz, further 
dropping to the moderately-severe range through 6000 Hz, and 
dropping to the severe range at 8000 Hz, and left ear mild 
sensorineural hearing loss through 1000 Hz, dropping to the 
moderate range at 1500 Hz, further dropping to the 
moderately-severe range through 6000 Hz, and dropping to the 
severe range at 8000 Hz.  The VA examiner noted that speech 
recognition thresholds were in poor agreement with the 
frequency average, bilaterally, and word recognition scores 
were fair for the right ear and good for the left ear.  
Tympanograms were type A, suggesting normal middle ear 
function, bilaterally.  Contralateral left and ipsilateral 
right acoustic reflexes were present at 500 to 2000 Hz and 
absent at 4000 Hz.  Contralateral right acoustic reflexes 
were present at 500 to 4000 Hz, and ipsilateral left reflexes 
were present at 500 to 1000 Hz and absent at 2000 to 4000 Hz.  
Reflex decay was negative, bilaterally.  After reviewing the 
veteran's claims file, the VA examiner concluded that the 
veteran's bilateral hearing loss and tinnitus were "not at 
least as likely as not related to his military service."  In 
support of his opinion, the VA examiner cited the lack of 
proximity between the dates of service and the date of the VA 
examination and the absence of supporting evidence in the 
claims file.

A June 2006 private audiological evaluation contains 
uninterpreted puretone audiometry graphs which are not in a 
format that is compatible with VA guidelines and therefore 
cannot be considered.  See Kelly, 7 Vet. App. at 474.

A June 2006 VA treatment record reveals the veteran's 
complaints of bilateral hearing loss.  The veteran stated 
that he was a combat engineer on a demolition unit inservice, 
and was exposed to explosions without the use of ear 
protection.  He also reported recreational noise exposure 
from hunting, but noted that he used ear protection.  He 
denied occupational noise exposure.  The veteran also 
complained of a history of bilateral tinnitus, which he 
described as ringing and echoing.  He reported that he was 
unsure when the tinnitus began.  In addition, the veteran 
noted left ear otalgia and dizziness.  The physician 
diagnosed right ear moderate to severe sensorineural hearing 
loss from 250 to 8000 Hz with poor (64%) word recognition 
ability at a 90 decibel presentation level and left ear 
moderate to severe sensorineural hearing loss from 250 to 
8000 Hz with very poor (44%) word recognition ability at an 
80 decibel presentation level and 24% word recognition 
ability at a 90 decibel presentation level.  Tympanograms 
were within normal limits bilaterally.

A May 2008 VA treatment record notes the veteran's complaints 
of increased difficulty understanding people.  The VA 
physician diagnosed moderate to severe sensorineural hearing 
loss from 250 to 8000 Hz with very poor (24% in the right ear 
and 20% in the left ear) word recognition ability at 95/90 
decibels bilaterally.  Tympanograms were within normal limits 
bilaterally.

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss 
and tinnitus.  A current diagnosis of hearing loss is of 
record.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Although the veteran reported tinnitus, there has been no 
medical diagnosis of bilateral tinnitus.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
lay evidence can be competent and sufficient to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes 


symptoms that support a later diagnosis by a medical 
professional); Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (lay testimony may establish the presence of tinnitus 
because ringing in the ears is capable of lay observation).  
Hearing loss was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.

Although the medical evidence shows tinnitus and bilateral 
hearing loss for VA purposes under the provisions of 38 
C.F.R. § 3.385, there is no medical evidence that the 
veteran's current bilateral hearing loss and tinnitus are 
related to his military service.  See Hickson, 12 Vet. App. 
at 253.

The veteran has submitted his own lay statement in support of 
his contention that his current hearing loss and tinnitus are 
related to acoustic trauma that he experienced inservice.  
Although the veteran's statements are competent evidence as 
to events and observations, they are not competent evidence 
as to the etiology of his current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not a physician, his statements are 
not competent evidence that his current hearing loss is the 
result of any injury to his ears over 49 years ago.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The only medical opinion of record states that the veteran's 
current hearing loss and tinnitus are not related to his 
military service.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, there is no medical 
evidence of record linking the veteran's hearing loss and 
tinnitus to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for this disorder is 
over 44 years after his period of service 


ended.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  As 
there is no medical evidence which provides the required 
nexus between military service and the issues on appeal, 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Left Leg Disorder

The veteran is seeking service connection for a left leg 
disorder, to include as due to his service-connected right 
leg disorder.  He contends that he injured his left leg 
inservice when his sergeant repeatedly kicked him in the legs 
and also when he fell off of a bridge during demolition 
exercises.  

The veteran has not submitted any medical evidence that he 
has a current left leg disorder.  While VA treatment records 
reveal complaints of left hip, knee, and ankle pain and a 
diagnosis of "generalized arthralgia" of the hips, knees, 
and ankles, there are no medical findings of a left leg 
disorder.  Moreover, the medical evidence of record does not 
show a diagnosis of a left leg disorder.  Although there is a 
diagnosis of "generalized arthralgia," pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no medical 
evidence of a current disability, service 


connection for a left leg disorder, to include as due to a 
service-connected right leg disorder, is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left leg disorder, to include as due 
to a right leg disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


